UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1113


ADESOLA AYOOLA ONI,

                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 26, 2008             Decided:   October 10, 2008


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Irena I. Karpinski, LAW OFFICES OF IRENA I. KARPINSKI,
Washington, D.C., for Petitioner. Gregory G. Katsas, Assistant
Attorney General, Mark C. Walters, Assistant Director, Joanne E.
Johnson, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adesola Ayoola Oni, a native and citizen of Nigeria,

seeks review of an order of the Board of Immigration Appeals

affirming without opinion the decision of the Immigration Judge

denying    his   request      for    a   continuance.        We   have     carefully

reviewed the record and conclude that the decision to deny a

continuance      was    not   an    abuse   of    discretion.       See    8    C.F.R.

§ 1003.29 (2008); Onyeme v. INS, 146 F.3d 227, 231 (4th Cir.

1998).     We    accordingly        deny    the   petition    for   review.        We

dispense    with       oral   argument      because    the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                  PETITION DENIED




                                            2